DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 4-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt (US 2012/0234867) in view of Brownlee (2010/0012679), Layton et al. (WO 2011/000021), and official notice.
	Regarding claims 1 and 14, Ophardt discloses a dispenser (and method of monitoring a dispenser) for hygiene products (see abstract) including an electromechanical switch configured to operate when the product is dispensed wherein the dispensing action causes the switch to convert mechanical energy associated with the dispensing into electrical energy (abstract, Figs. 1-6, par. 11, 60, 61, manual movement of a lever during dispensing of fluid causes generator to produce electrical energy) and a signal emitter coupled to the electromechanical switch configured to use the electrical energy to emit signals each time the product is dispensed (abstract, par. 12, 63, 95, generated electrical energy used by data communication unit which transmits information to a receiver) wherein a receiver remotely positioned from the dispenser wirelessly receives the emitted signals (abstract, par. 10, 12, information transmitted wirelessly to a receiver, Fig. 2, par. 63, information is transmitted wirelessly to a remote wireless receiver, i.e., remote from the dispenser) and wherein the sensor unit calculates an amount of hygiene produce used based on the signal indicating the switch was pressed (par. 82, 83, sensor unit counts number of times lever is cycled, i.e., pushed and depressed, and uses this to determine the amount of product used). 
	The dispenser of Ophardt differs from the claimed invention in that the dispenser does not emit two different signals which are produced when a push button is pressed and released.
Brownlee discloses a dispenser for hygiene products having an emitter that emits two signals each time the product is dispensed wherein the signals are different from each other (abstract, Figs. 1, 2, par. 24, 25, first signal generated when object is disposed proximate to dispenser, second signal generated to dispense flow of product after receiving first product).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dispenser of Ophardt so that the dispenser emits two different signals, as taught by Brownlee, to provide additional signals so that the dispenser can be operated and monitored more carefully.  
	Layton discloses a system for dispensing beverage products which transmits a signal when a push button switch on the dispenser is pressed (page 20 line 12-15, control module transmits a signal to valve to open and allow product to flow).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dispenser of Ophardt so that a signal is emitted when a push button switch is pressed, as taught by Layton, to provide an obvious, simple means for actuating the dispenser switch and cause it to dispense product.
The examiner points out that it is well-known in the art that a push button can produce a signal when it is pressed and when it is released.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dispenser of Ophardt so that a signal is emitted when a push button is released, as taught by official, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to provide an efficient means for generating an additional signal from a single operator action.
Furthermore, the examiner points out that the number of signals which are emitted and the particular manner of calculating the amount of product used are arbitrary and are considered to be matters of design choice since they have not been shown to serve any particular purpose or solve any stated problem.  There is no apparent reason or specific benefit for using two signals as compared to one, three, or more signals.
Regarding claim 3, the particular conditions for emitting signals would be a matter of design choice since it has not been shown to serve any particular purpose or solve any stated problem.  Regarding claim 4, the switch includes a coil and magnet (Ophardt, par. 12, coil and magnet).  Regarding claim 5, the dispensing action causes the magnet to be moved relative to the coil and generate an electric current (par. 11, 12).  Regarding claim 6, the dispenser includes an antenna for emitting signals (par. 63).  It is well-known to generate signals with a circuit board.  Regarding claims 7 and 11, a receiver wirelessly receives the emitted signals and provides it to a central computer for storage (par. 95, information sent to remote computer).  Regarding claim 8, the switch is activated by an action of entering a washroom and a signal emitter which produces a signal based on opening a door (Brownlee, abstract, par. 24, person’s hands activates system).  Regarding claim 9, it is common practice to provide a plurality of dispensers in washrooms and it would be an obvious matter for each dispenser to have unique information and identifiers associated with it, such as a unique signal, so that information for particular dispensers can be received and analyzed.  Regarding claims 12 and 13, it is well-known to transmit data under certain conditions and the particular conditions selected would be a matter of design choice.  Regarding claims 15-20, the features of the invention recited in these claims have already been addressed in the rejection above.  Regarding claim 21, the emitted signals are used to calculate the remaining amount of hygiene product remaining in the dispenser (Ophardt, par. 82, number of cycles of lever used to calculate when bottle is empty).  The quantity represented by various signals, pattern for data transmission, and particular location of processors performing calculations would be a matters of design choice.  Ophardt notes that the data outputs could be incorporated into various known systems and methods for controlling dispensers (par. 97), which could include batch or real-time data transmission, local or remote data storage and computing, etc.  All of these are well-known matters to one of ordinary skill in the art.

Response to Arguments
3.	Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art references do not disclose all the recited features of the claimed invention and that the rejection under U.S.C. 103 should be withdrawn.  In particular, it is asserted that the prior art fails to show the features related to first and second signals being emitted when a push button is pressed and released and calculating an amount of product used based on the first and second signals.  Furthermore, applicant argues that there is no motivation for combining the teachings of the different prior art references to produce the rejection and that the examiner’s use of official notice is improper.
	The examiner disagrees and stands by the rejection above.  The rejection clearly points to the locations in the prior art references where the various features of the invention can be found, provides the examiner’s interpretation of the prior art’s teachings, and offers a motivation for combining the teachings of the prior art.  In the examiner’s view, the teachings of the prior art in combination with official notice would make the claimed invention obvious to one of ordinary skill in the art.  While the primary reference Ophardt does not show the dispenser to emit two different signals which are produced when a push button is pressed and released, the secondary references and official notice do show this feature.  The examiner points out that Layton discloses a system for dispensing beverage products which transmits a signal when a push button switch on the dispenser is pressed.  With this teaching available it is an obvious matter that a signal could also be transmitted when the button is released.  An examiner’s affidavit is provided below with regard to this feature to support the use of official notice.

Examiner’s Affidavit
4.	The examiner has worked at the USPTO as an examiner for nearly twenty years and it is within his personal knowledge that it was well known prior to the effective filing date of the claimed invention that a push button can produce a signal when it is pressed and when it is released.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627     


                                                                                                                                                                                                   /FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627